DETAILED ACTION
In response to communication filed on December 15 2020, this is first Office Action of the merits. Claims 1-20 are pending. Claims 8-20 are rejected. Claims 1-7 are withdrawn from consideration based on the restriction.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1-7, drawn to be more directed towards query processing based on string matching techniques specific to user-generated queries that match query-intent parameters from a query-intent taxonomy whereas this is not considered in Group 2, classified in G06F16/90344.
II. Claims 8-20, drawn to be more directed towards based on the selection rate from the search query log determining the content gap as classified in G06F16/24553, G06F16/2428, G06F16/156, G06F16/2425 and G06F16/2457.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has specific utility where the focus is on user-generated queries that match query-intent parameters from a query-intent taxonomy. But subcombination II has a separate utility related to the selection rate from the search query log determining the content gap. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Jacob Rohwer (Registration# 61229) on May 31, 2022 a provisional election was made without traverse to prosecute the invention of Group II.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-8 from Group I are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
Figure 2 has gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 15 recites the term “computer-readable storage device”. The claim does not specify if it the computer-readable storage medium is non-transitory. The specification does not appear to mention the term “computer-readable storage device” to clarify what it consists of. Therefore, the computer readable storage device may also include a signal. As a result, the claim appears to be directed towards transitory propagating signals, per se. the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it appears to be directed towards signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2. A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).
Claims 16-20 are also rejected since they inherit this deficiency from claim 15.

Claims 8-20 are directed to an abstract idea without significantly more.

Step 1:
Claims 8-14 are recited as being directed to a “method”. Claims 15-20 are recited as being directed to a “computer-readable medium”. Hence, the analysis with step 2.

Regarding claim 8, 
Step 2A: Prong One: 
Claim 8 recites limitations:
identifying, based on the search query log data and the topic characteristics, a relevant subset of the user-generated search queries that are associated with the topic of interest; 
determining, for the relevant subset of the user-generated search queries, a relative selection rate of at least one first resource, that is included within the specified content source domain, in relation to one or more second resources that are external to the specified content source domain; and 
responsive to the relative selection rate satisfying a content gap threshold, generating a content gap notification indicating that the at least one first resource, that is included within the specified content source domain, has a content gap in relation to the one or more second resources that are external to the specified content source domain.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to identify subset of queries based on the topic of interest. A human mind can evaluate to determine for the subset of user-generated queries if the selection rate is from the content source domain or is from external resource. A human being can evaluate to determine if the selection rate satisfies a content gap threshold and generating the notification that indicates that there is a content gap for the first resource in relation to the second resource that is an external resource. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 8 further recites limitations:
receiving content gap identification parameters that define at least: topic characteristics associated with a topic of interest, and a specified content source domain; 
receiving search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving content identification parameters and search query log data and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 8 further recites limitations:
receiving content gap identification parameters that define at least: topic characteristics associated with a topic of interest, and a specified content source domain; 
receiving search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving content identification parameters and search query log data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 

Regarding claim 15, 
Step 2A: Prong One: 
Claim 15 recites limitations:
identifying, based on the search query log data and the topic characteristics, a relevant subset of the user-generated search queries that are associated with the topic of interest; 
determining, for the relevant subset, a relative selection rate of a first resource in relation to a second resource; and 
responsive to the relative selection rate satisfying a content gap threshold, generating a content gap notification indicating that the first resource has a content gap in relation to the topic of interest.
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to identify subset of queries based on the topic and search query log data. A human mind can evaluate to determine for the subset of user-generated queries based on the selection rate between the first and second source. A human being can evaluate to determine if the selection rate satisfies a content gap threshold and generating the notification that indicates that there is a content gap for the first resource in relation to the topic. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 15 further recites limitations:
receiving content gap identification parameters that define topic characteristics associated with a topic of interest; 
receiving search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries;  
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of receiving content identification parameters and search query log data and do not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 15 further recites limitations:
receiving content gap identification parameters that define topic characteristics associated with a topic of interest; 
receiving search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries; 
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of receiving content identification parameters and search query log data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself. 

Regarding claims 9 and 13, 
Step 2A: Prong One: 
Claim 9 recites limitations:
wherein the topic of interest is a software application that includes a built-in help search functionality that is configured to search for help content that is accessible via the specified content source.
Claim 13 recites limitations:
wherein the topic of interest is an application that include an in-application help functionality, and wherein the specified content source domain is accessible via the in-application help functionality. 
These claim limitations appear to be reciting a “Mental Process” including observation. 
A human being can apply observation to realize that the topic of interest is a help related software.
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claim 16 incorporates substantively all the limitations of claim 9 in a computer-readable form and is rejected under the same rationale.

Regarding claim 10, 
Step 2A: Prong One: 
Claim 10 recites limitations:
determining occurrence levels corresponding to individual query string fragments of the user-generated search queries; and
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to determine occurrence levels related to individual query strings of the queries. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 10 further recites limitations:
cause a dashboard graphical user interface (GUI) to graphically indicate the occurrence levels in association with the content gap notification. 
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application.
Step 2B: 
Claim 10 further recites limitations:
cause a dashboard graphical user interface (GUI) to graphically indicate the occurrence levels in association with the content gap notification.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claims 11, 12, 14, 19,
Step 2A: Prong One: 
Claim 11 recites limitations:
wherein identifying the relevant subset of the user-generated search queries comprises identifying at least one of: a product-related subset of the user-generated search queries, or an intent-specific subset of the user-generated search queries.
Claim 12 recites limitations:
wherein the content gap threshold corresponds to a threshold ratio between: a first user selection rate associated with the at least one first resource that is included within the specified content source domain, and a second user selection rate associated with the one or more second resources that are external to the specified content source domain. 
Claim 14 recites limitations:
wherein the relevant subset of the user- generated search queries is limited to an effective date range.
Claim 19 recites limitations:
determining, based on the search query log data, that a particular query string fragment corresponds to at least a threshold usage level within a time-range of interest; and determining a user-selection rate that corresponds to a particular uniquely identified resource, that is external to a predefined content source, returned in association with the particular query string fragment, wherein the content gap notification identifies the particular query string fragment and the particular uniquely identified resource in response to the user- selection rate and the particular query string fragment having at least the threshold usage level. 
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to identify subset of queries based on product related or intent specific subset of the queries. A human mind can evaluate to determine content gap threshold based on the threshold ration of the selection rates. A human being can evaluate to determine that subset of queries are limited based on date range. A human mind can apply evaluation to determine that query string fragment corresponding to a specific threshold based on search query log data. A human being can also evaluate to determine content gap notification based on the user selection rates. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claim 20 incorporates substantively all the limitations of claim 11 in a computer-readable form and is rejected under the same rationale.
Claim 17 incorporates substantively all the limitations of claim 12 in a computer-readable form and is rejected under the same rationale.
Claim 18 incorporates substantively all the limitations of claim 14 in a computer-readable form and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanpour et al. (US 2015/0278355 A1, hereinafter “Hassan”) in view of Sampath-Kumar et al. (US 2015/0039622 A1, hereinafter “Sampath”).

Regarding claim 8, Hassan teaches
A computer-implemented method for… (see Hassan, [0030] “Various embodiments of the technology described herein are generally directed to… methods”) the method comprising: (see Hassan, [0030] “Various embodiments of the technology described herein are generally directed to… methods”).
topic characteristics associated with a topic of interest, and (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”). 
a specified content source domain; (see Hassan, [0091] “the URIs are related to… existing web content”; [0049] “number of clicks, hovers, etc., received from a client device for each URI returned in response to the query; and at least one identifier for each of the URIs interacted with by the user of a client device”). 
receiving (see Hassan, [0055] “an analysis of the search logs by the computing system 200”) search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries; (see Hassan, [0049] “The search logs 220 store the queries entered by the user, results returned, and click-through for the URIs included in the results”; [0066] “The search log 311 stores records having queries received at the search engine, the queries executed by the search engine, and the results returned in response to the queries”).
identifying, based on the search query log data and the topic characteristics, (see Hassan, [0096] “may obtain information from the trending topic storage 421 and the search logs 430”) a relevant subset of the user-generated search queries (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) that are associated with the topic of interest; (see Hassan, [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”). 
determining, for the relevant subset of the user-generated search queries, (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) a relative selection rate of at least one first resource, that is included within the specified content source domain, in relation to one or more second resources that are external to the specified content source domain; and (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
responsive to the relative selection rate… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as second resources that are external) generating a content gap notification indicating that the at least one first resource, that is included within the specified content source domain,… (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) in relation to the one or more second resources that are external to the specified content source domain (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
Hassan does not explicitly teach exposing domain specific content gaps, receiving content gap identification parameters that define at least: satisfying a content gap threshold, one first resource has a content gap in relation to the one or more second resources. 
However, Sampath discloses filling content gap of the websites and also teaches
exposing domain specific content gaps, (see Sampath, [0035] “the customer website may have one or more content gaps, one or more reach gaps, one or more engagement gaps, and/or one or more conversion gaps that may be automatically identified… A content gap may occur when the customer website does not have a web page that is dedicated to a particular topic that has been determined as being relevant to the customer and/or to competitors of the customer”).
receiving content gap identification parameters that define at least: (see Sampath, [0103] “parses metadata or other parameters to identify an input type for each the corresponding graphical user interface element”). 
satisfying a content gap threshold, (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”) determining whether a webpage has a content gap (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of content gap, as being disclosed and taught by Sampath in the system taught by Hassan to yield the predictable results of automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website (see Sampath, [0035] “a refined version of the generated n-grams will be used by the optimization server 110 for automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website. As examples of areas of the website that may be automatically optimized, as will be described in greater detail later herein, the customer website may have one or more content gaps, one or more reach gaps, one or more engagement gaps, and/or one or more conversion gaps that may be automatically identified and help corrected by the optimization server”).

Regarding claim 15, Hassan teaches
A computer-readable storage device storing instructions which, when executed by a processor, cause the processor to perform operations comprising: (see Hassan, [0040] “Computing device 100 typically includes a variety of computer-readable media”; [0042] “communication media typically embodies computer-readable instructions”; [0043] “Computing device 100 includes one or more processors 114 that read data from various entities, such as memory 112 or I/O components 120”). 
define topic characteristics associated with a topic of interest; (see Hassan, [0117] “may receive autosuggests 1011. The autosuggests 1011 may include topics”; [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
receiving (see Hassan, [0055] “an analysis of the search logs by the computing system 200”) search query log data that defines user-generated search queries and search results returned in response to the user-generated search queries; (see Hassan, [0049] “The search logs 220 store the queries entered by the user, results returned, and click-through for the URIs included in the results”; [0066] “The search log 311 stores records having queries received at the search engine, the queries executed by the search engine, and the results returned in response to the queries”).
identifying, based on the search query log data and the topic characteristics, (see Hassan, [0096] “may obtain information from the trending topic storage 421 and the search logs 430”) a relevant subset of the user-generated search queries (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) that are associated with the topic of interest; (see Hassan, [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
determining, for the relevant subset, (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) a relative selection rate of a first resource in relation to a second resource; and (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resource).
responsive to the relative selection rate… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as second resources that are external) generating a content gap notification indicating that the first resource… (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) in relation to the topic (see Hassan, [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
Hassan does not explicitly teach receiving content gap identification parameters that define topic characteristics; satisfying a content gap threshold, the first resource has a content gap in relation to the topic. 
However, Sampath discloses filling content gap of the websites and also teaches
receiving content gap identification parameters that define input type (see Sampath, [0103] “parses metadata or other parameters to identify an input type for each the corresponding graphical user interface element”). 
satisfying a content gap threshold, (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”) determining whether a webpage has a content gap related to a specific topic (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of content gap, as being disclosed and taught by Sampath in the system taught by Hassan to yield the predictable results of automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website (see Sampath, [0035] “a refined version of the generated n-grams will be used by the optimization server 110 for automatically identifying areas of the website that can be improved and automatically attempting to improve those areas of the website. As examples of areas of the website that may be automatically optimized, as will be described in greater detail later herein, the customer website may have one or more content gaps, one or more reach gaps, one or more engagement gaps, and/or one or more conversion gaps that may be automatically identified and help corrected by the optimization server”).

Regarding claim 11, the proposed combination of Hassan and Sampath teaches
wherein identifying the relevant subset of the user-generated search queries comprises identifying at least one of: (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”).
an intent-specific subset of the user-generated search queries (see Hassan, [0032] “a query for a specific entity may have its intent changed by the server based on news events. The query SANDY previously had a number of different minor entity intents to some web sites. After a recent hurricane, the intent for this entity has changed to SANDY hurricane from SANDY person”). 
Claim 20 incorporates substantively all the limitations of claim 11 in a computer-readable form and is rejected under the same rationale.

Regarding claim 14, the proposed combination of Hassan and Sampath teaches
wherein the relevant subset of the user-generated search queries (see Hassan, [0056] “that retains query mappings for queries that are identified as trending or spiking by the spiking and trending component”; [0099] “The trending query entities 460 may be based on the trending topics”; [0073] “to determine the set of queries that satisfy the specified condition”) is limited to an effective date range (see Hassan, [0055] “may identify one or more entities for the queries based on the date such that seasonal queries map to different entities based on the time of year”).
Claim 18 incorporates substantively all the limitations of claim 14 in a computer-readable form and is rejected under the same rationale.

Claims 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan and Sampath in view of Kureshy et al. (US 2012/0110450 A1, hereinafter “Kureshy”).

Regarding claim 9, the proposed combination of Hassan and Sampath teaches
wherein the topic of interest is a (see Hassan, [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
The proposed combination of Hassan and Sampath does not explicitly teach software application that includes a built-in help search functionality that is configured to search for help content that is accessible via the specified content source.
However, Kureshy discloses customized help content for an application and also teaches
software application that includes a built-in help search functionality that is configured to search for help content that is accessible via the specified content source (see Kureshy, [0044] “an embedded form help module 218… one or more these modules may communicate with the help system 202 at a different protocol or layer than the presentation layer, which may vary based on the nature of the data and content requested”; [0050] “The help system 202 may then load any CHM or other help files relevant to the help request… the help viewer may also load or access data sources or structures other than help files”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of help functionality in an application, as being disclosed and taught by Kureshy in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of effectively developing dynamic help content that can be rendered in a customized fashion (see Kureshy, [0008] “A help system and method for generating a help user interface having both static and dynamic help content is disclosed. The disclosed system and method generate the help user interface in accordance with the configuration of the application for which the help content is requested. The configuration of the application may include or incorporate any number of customizations of the application functionality. In some cases, the application configuration may be indicative of user characteristics or application functionality made available to the user. The dynamic help content may then be rendered in a customized fashion in accordance with the user characteristics or the available application functionality”).
Claim 16 incorporates substantively all the limitations of claim 9 in a computer-readable form and is rejected under the same rationale.

Regarding claim 13, the proposed combination of Hassan and Sampath teaches
wherein the topic of interest is a (see Hassan, [0097] “The intent trend detector 442 may generate histograms of the trending topics… for the topics of interest”).
The proposed combination of Hassan and Sampath does not explicitly teach an application that include an in-application help functionality, and wherein the specified content source domain is accessible via the in-application help functionality.
However, Kureshy discloses customized help content for an application and also teaches
an application that include an in-application help functionality, and wherein the specified content source domain is accessible via the in-application help functionality (see Kureshy, [0044] “an embedded form help module 218… one or more these modules may communicate with the help system 202 at a different protocol or layer than the presentation layer, which may vary based on the nature of the data and content requested”; [0050] “The help system 202 may then load any CHM or other help files relevant to the help request… the help viewer may also load or access data sources or structures other than help files”; [0032] “The help system 202 may be launched from the application 200 via F1/Shift-F1 or other desired keystrokes to display the appropriate help articles inside the help interface rendered by the viewer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of help functionality in an application, as being disclosed and taught by Kureshy in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of effectively developing dynamic help content that can be rendered in a customized fashion (see Kureshy, [0008] “A help system and method for generating a help user interface having both static and dynamic help content is disclosed. The disclosed system and method generate the help user interface in accordance with the configuration of the application for which the help content is requested. The configuration of the application may include or incorporate any number of customizations of the application functionality. In some cases, the application configuration may be indicative of user characteristics or application functionality made available to the user. The dynamic help content may then be rendered in a customized fashion in accordance with the user characteristics or the available application functionality”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan and Sampath in view of Sarmento et al. (US 10,049,163 B1, hereinafter “Sarmento”).

Regarding claim 10, the proposed combination of Hassan and Sampath teaches
cause a dashboard graphical user interface (GUI) to graphically indicate…  (see Hassan, [0106] “a graph illustrating a spiked query in accordance with embodiments of the invention. The histogram 600  generated by the computer system provides a distribution of the queries”; [0113] “The relevant information for entities is presented in the graphical user interface”) in association with the content gap notification (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
The proposed combination of Hassan and Sampath does not explicitly teach determining occurrence levels corresponding to individual query string fragments of the user-generated search queries; and the occurrence levels.
However, Sarmento discloses connected phrase search queries and also teaches
determining occurrence levels corresponding to individual query string fragments of the user-generated search queries; and (see Sarmento, [col4 lines9-14] “The query statistics data store 130 may comprise data related to search strings and the composition of search strings received by the computing environment historically. In other words, the query statistics data store 130 may maintain data on the frequency in which certain words, terms, and phrases are included within search strings”). 
the occurrence levels (see Sarmento, [col4 lines9-14] “The query statistics data store 130 may comprise data related to search strings and the composition of search strings received by the computing environment historically. In other words, the query statistics data store 130 may maintain data on the frequency in which certain words, terms, and phrases are included within search strings”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of frequency of search strings, as being disclosed and taught by Sarmento in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of effectively generating search queries based on the frequency data (see Sarmento, [col9 lines3-10] “As described above, the query statistics data store 130 may maintain data on the frequency in which certain words, terms, and phrases are included within search strings received by the computing environment 110. This data on the frequency of words, terms, and phrases in search strings may be relied upon as an input to the search query generator 146 when generating search queries. Thus, least- or most-frequently appearing phrases may be those selected for elimination or  maintenance (i.e., keeping) within search queries”).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan and Sampath in view of Piscitello et al. (US 2005/0240576 A1, hereinafter “Piscitello”).

Regarding claim 12, the proposed combination of Hassan and Sampath teaches
wherein the content gap threshold corresponds to… (see Sampath, [0057] “Determining whether there is a web page that is directed at content regarding that n-gram… whether that n-gram is included with a frequency over a certain threshold of a web page, and/or whether that n-gram is included in other types of data of the website (e.g., included in a video, included in a whitepaper or PDF, etc.). If there is not a page that is directed at content regarding that n-gram, then the optimization server 110 determines that there is a content gap for that n-gram”) associated with the at least one first resource that is included within the specified content source domain, and… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) associated with the one or more second resources that are external to the specified content source domain (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external).
The proposed combination of Hassan and Sampath does not explicitly teach a threshold ration between: a first user selection rate, and a second user selection rate.
However, Piscitello discloses analyzing historical click through rate and teaches
a threshold ratio between: a first user selection rate and a second user selection rate (see Piscitello, [0042] “represents the total number of times users have selected document D and represents the total number of times users have selected document E… for measuring historical click through rates, {circumflex over (D)} may be defined to represent the total number of times users have selected document D for a particular query Q and may be defined as the number of times users clicked on any document for query Q”; [claim 9] “wherein the observed historical click through rate is calculated as a ratio representing a total number of times users have selected a first document to a total number of times users have selected a second document”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of ratio between user selection rate, as being disclosed and taught by Piscitello in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of efficiently browsing document and applying a search engine to assist in document browsing (see Piscitello, [0003] “Implementations consistent with the principles of the present invention relate generally to document browsing and searching and, more particularly, to using a search engine to assist in document browsing”).
Claim 17 incorporates substantively all the limitations of claim 12 in a computer-readable form and is rejected under the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan and Sampath in view of Okumura et al. (US 2005/0197829 A1, hereinafter “Okumura”).

Regarding claim 19, the proposed combination of Hassan and Sampath teaches
wherein the instructions further cause the processor to perform operations comprising: (see Hassan, [0040] “Computing device 100 typically includes a variety of computer-readable media”; [0042] “communication media typically embodies computer-readable instructions”; [0043] “Computing device 100 includes one or more processors 114 that read data from various entities, such as memory 112 or I/O components 120”).
determining, based on the search query log data,… (see Hassan, [0096] “may obtain information from the trending topic storage 421 and the search logs 430”) within a time-range of interest; and (see Hassan, [0055] “may identify one or more entities for the queries based on the date such that seasonal queries map to different entities based on the time of year”). 
determining a user-selection rate (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as resources that are external) that corresponds to a particular uniquely identified resource, that is external to a predefined content source, returned in association with… (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as resources that are external) wherein the content gap notification identifies… (see Hassan, [0091] “The results of the comparison provide an indication that intent shifts are likely… confirms that the shift in intent from existing web content to new sources has occurred for each spiking query/entity” – existing web content is interpreted as first resource and news articles are interpreted as second resources that are external) and the particular uniquely identified resource in response to the user- selection rate and (see Hassan, [0091] “may access the search result clickthrough for the query/entity. The computer system may check to determine whether the URIs are related to news sources or existing web content… For each query/entity, the computer system may compare the click-through rate for the news articles included in the search results and the click-through rate of existing web content included in the search results” – news articles are interpreted as resources that are external).
The proposed combination of Hassan and Sampath does not explicitly teach determining, that a particular query string fragment corresponds to at least a threshold usage level; the particular query string fragment, the particular query string fragment, the particular query string fragment having at least the threshold usage level.
However, Okumura discloses query analysis and also teaches
determining that a particular query string fragment corresponds to at least a threshold usage level (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”).
the particular query string fragment, (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”) the particular query string fragment, (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”) the particular query string fragment having at least the threshold usage level (see Okumura, [0040] “Query frequency filter 520 filters out query strings which do not appear in the query log more than some predetermined threshold number of times, providing at output 521 only queries occurring frequently enough to pass this criteria”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of query string fragments, as being disclosed and taught by Okumura in the system taught by the proposed combination of Hassan and Sampath to yield the predictable results of applying word-breaking to perform successful searches (see Okumura, [0002] “Word-breaking is an important component of natural language processing applications that process textual inputs. In particular, word-breaking is important in most search engines. The search engines perform word-breaking on input strings for several purposes. For example, word-breaking is applied to input strings to determine component words of a compound word”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156